UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-7458


ROBERT D. BROOKS,

                Plaintiff - Appellant

v.


WANTONTA GOLDEN, Correctional Officer; WADE
BYRD, Lieutenant; CHARLES WILLIAMS, Sergeant;
JONATHAN BENNETT, Sergeant; JONATHAN RANDELL,
Captain; FLORENCE MAUNEY, Captain; RICHARD
BAZZEL, Warden; MICHAEL FOWLER, Grievance
Clerk; R. L. TURNER, Disciplinary Hearing
Officer sued in their individual capacity
respectively,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Margaret B. Seymour, District
Judge. (6:06-cv-01234)


Submitted:   February 28, 2008                Decided: March 6, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert D. Brooks, Appellant Pro Se. Steven Michael Pruitt,
MCDONALD, PATRICK TINSLEY, BAGGETT & POSTON, Greenwood, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Robert D. Brooks appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.    We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.      Brooks v. Golden,

No. 6:06-cv-01234 (D.S.C. Sept. 11, 2007). We deny Brooks’ motions

for appointment of counsel and to file an amended complaint.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            AFFIRMED




                              - 2 -